FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2021

                                      No. 04-21-00395-CR

                                  Devon Marcell WILLIAMS,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 654573
                        Honorable Grace M. Uzomba, Judge Presiding


                                         ORDER
       The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss this appeal “if a certification that the defendant has a right of
appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court within THIRTY days of the date of this order showing Appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). If no
amended trial court certification is filed as ordered, this appeal will be dismissed. See TEX. R.
APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court